Title: From George Washington to Benjamin Lincoln, 18 May 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear Sir
                            Head Quarters 18th May 1782
                        
                        I have been favord with yours of the 13th instant.
                        Disagreeable to me as the Measure is, I am compelled by necessity to give Orders to Genl Hazen to select an
                            Officer from among those under Capitulation or Convention—inclosed are my Instructions to him—which you will be pleased
                            to forward.
                        I think it necessary & expedient that the Aides D. Camp, to the Brigadiers, & the Brigade Majors,
                            should both be kept in Service—the latter with the additional pay formerly allowed them.
                        Under proper Regulations & Restrictions, I am persuaded the Measure of Regimental Hospital Tents will
                            be very usefull & salutary—I have desired Doctrs Cochran & Craik to give me their Sentiments on the plan
                            for Executions—which I have tho’t best to inclose for your Consideration. I am &c.
                        
                            G.W.

                        
                    